MATTER or L—D—L—R-

In EXCLUSION Proceedings
A-11978268
Decided by Board April 10, 1962
Misrepresentation—Section 212(a)(19)—Materiality.
Willful concealment in visa application of two arrests in Mexico, following
which applicant was issued a police certificate of good conduct showing no
criminal record, held to be material misrepresentation within section
212(a) (10) of 1952 Act. Applicant has failed to meet burden of establishing that misrepresentations did not cut off inquiry which might have resulted in denial of visa, and hence he is excludable on ground his visa was
obtained by fraud. (Compare Matter of S — and B C , 9 26.)
EXCLUDABLE: Act of 1952---Section 212(a) (19) [8 U.S.C. 1182(a) (19)—Visa

obtained by fraud or by willful misrepresentation.

BEFORE THE BOARD

DISCUSSION: The special inquiry officer ordered the. applicant's
admission to the United States as a returning resident alien and
certified.the case to the Board for final decision.
The applicant, a 40-year-old married male, a native and citizen of
Mexico, was admitted to the United States for permanent residence
on May 16, 1960, upon surrender of a nonquota immigrant visa
issued on the same date. On August 10, 1960, he sought to return to
the United States after a visit to Mexico. He is in possession of an
alien registration receipt card (Form 1-151). The Service, being of
the belief that applicant obtained his visa by fraud because he misrepresented his arrest record when he obtained the visa, held him for
a hearing before the special inquiry officer. The special inquiry
officer entered a decision on September 21, 1960, finding that a misrepresentation had been made as to the respondent's arrest reeurd,
but that, the misrepresentation was not a material one. Applicant's
admission was ordered as a returning resident. The district director took an appeal. On October 27, 1961, the Board reopened proceedings for consideration of the case in light of the standards
concerning misrepresentation promulgated by the Attorney General
in Matter of S— and B—C—, 9 136. (Oct. 2, 1961). Reopened
hearing was held on November 21, 1961. On December 26, 1961, the
623

special inquiry officer entered the order now before us, permitting
the applicant to enter the United States as a returning resident.
The Acting District Director at El Paso, Texas, has furnished a
brief in opposition to admission of the applicant and the Service
representative has appeared at oral argument requesting that the
decision of the special inquiry officer be reversed. In connection with
the appeal from the special inquiry officer's first order, counsel for
the applicant submitted a brief which will be considered at this time
The applicant has admitted that he willfully concealed the fact
lie had been arrested in Mexico on two occasions. He denies he has
ever been convicted of any crimes.
Applicant's Mexican police record reveals that he was arrested in
Mexico on October 24, 1957, and in lawsuit 131/957 was charged with
tlleft from a bus line for taking money from collecting boxes (a
metal box containing $265.50 Mex. currency belonging to the bus
company was found in his possession). The record reveals that
applicant confessed having been involved in this kind of activity for
several months; it alsp reveals that on August 4, 1959, he was detained for investigation, and that on April 19, 1960, a certificate
of good conduct was given to him after he had presented an official
release from the cause of lawsuit 131/57 (Exh. 5).
A certification from the Third Penal Court of Bravos District,
Chihuahua, reveals that during lawsuit 131/957, in which the applicant was charged with abuse of confidence in prejudice of the bus
company, a ruling was made on November 1, 1959, which granted
pardon to the defendant (applicant) in accordance with Article 103
of the Code of Social Defense, and 303 of the Code of Procedures on
Matters of Social Defense, so that the penal action was decreed
annulled and dismissed, and that on April 19, 1960, a copy of the
ruling was given to the applicant. This copy was presented to the
police and on the same day applicant was given a certificate of
good conduct showing he had no criminal record (Exhs. 5 and 6).
He presented this certificate to the American consul when he applied for a visa.
On May 2, 1960, he executed an application for an immigration
visa showing that he had neither been convicted of crime nor that ha

admitted committing a crime involving moral turpitude, and answering in the negative the question as to whether he had been arrested,
charged, indicted, or convicted of crime and whether he had been
an inmate of a civilian or military prison (Exh. 4, items 7 and 32;
page 7, Hearing of August 17, 1960). His visa was issued on
May 16, 1960. The applicant has admitted that he had lied to the
consul concerning his arrest record because he feared that if he had
told the truth he would not be given a visa (Exh. 3, page 2).
624

At the hearing the applicant explained that he, along with two
others, had been tried on a charge of taking money from the bus
company but that no judgment had been entered, and that the charge
as to him was withdrawn on the understanding that he would pay
3000 pesos to the company and that he did make such a payment.
He said that one of the others charged had been convicted and was
released on bond and the third party also was required to pay a
certain amount of money as restitution. The applicant denied that
he had been guilty of the charge.
At the reopened hearing, he stated he did not know whether the
person he thought had been convicted had actually been convicted.
Applicant did know that the person had been released on bond.
Applicant stated that he was not guilty of the charges. He stated
that he had , paid the 3000 pesos despite his innocence because the
person who had actually stolen the money had been scared into
implicating the applicant and another, and the applicant being without representation and having been confined about 12 days thought
he could secure hie releaoc only by paying the money. Applicant

said that he had been working as a mechanic outside the, building
containing the offices of the bus company; that the person who had
committed the crime had been employed in the building; that the
person had approached him as they were about to leave for the
day and had secured the applicant's permission to take the applicant's tool box into the building, where, to applicant's knowledge,
he intended placing a small package into it; that the person had
returned with the applicant's tool box in which he had placed a
package; and that when the applicant was arrested, it was discovered that the small package contained money belonging to the
bus company. The applicant claims he was unaware of what was
in the package, or that the actual thief intended using the tool box
to steal from the company.
The special inquiry officer ruled that the record failed to establish that the applicant was ineligible to receive a visa because he
had not been convicted of a crime, because the arrests themselves do
not make the applicant excludable, and because the applicant had
not made an admission of the commission of crime or its essential
elements. The special inquiry officer held that the misrepresentation did 31,111- off inquiry concerning the applicant's criminal record
but that if an inquiry had been made it would not have resulted in
a determination that the applicant was ineligible for the issuance of
the visa, and the misrepresentation was, therefore, not material.
Counsel contends that since the criminal charges were dismissed
and the applicant does not admit that he committed a crime; he was
not ineligible for the issuance of a visa and could not have been
denied one, so that the misrepresentations were not material.
625
654377-(33---41

The acting assistant district director urges that the circumstances
reveal that the applicant was involved in a crime and it cannot be
said that the consul would nevertheless have issued a visa, and that
in any event the uncertainties created by the alien's obstruction of
the inquiry should be resolved against him On oral argument, the
Service representative contended that the test as to- materiality
used by the special inquiry officer was whether the actions of the
applicant created a ground of inadmissibility; whereas, the rule set
up by the Attorney General in Matter of 8— and B—C—, supra, is
that either a ground of inadmissibility must have existed or that
an inquiry might have resulted in a determination that a ground of
inadmissibility existed (in arriving at a determination in the matter, any uncertainty resulting from the alien's obstruction of the
:nquiry may be resolved against him). The Service representative
urges that had the true facts been in the consul's possession, the
inquiry he could have conducted might have resulted in a determination that a ground of inadmissibility el:dated, became evidence
might have been procured from the police or persons charged with
the crime which would have enabled the consul to confront the
applicant in such a manner that there was a reasonable possibility
that applicant might have admitted the offense or that he would have
failed to satisfy the consul that he was admissible.
We believe the misrepresentation was material. Applicant was
found in possession of stolen property; he was implicated in the
theft by a person who . had apparently stolen the property; he is
reported to have confessed to the crime; he agreed to make restitution; his account of the manner in which the property was taken
reveals, despite his present disclaimer, that he could well have been
involved. Under these circumstances, we do not believe that the
applicant has borne the burden of establishing that his misrepresentation did not cut off a line of inquiry which might have resulted
in the denial of the visa to him.
The applicant's visa was obtained by fraud and he is excludable.
The order of the special inquiry officer will be withdrawn.
ORDER: It is ordered that the order of the special inquiry officer
of December 26, 1961, be and the same is hereby withdrawn.
It i8 further ordered that the applicant be excluded from the
United States on the ground stated above.

626

